DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second value" in line 6. It is unclear and indefinite to which second value is referring to? Is it the same value as the second value that the transmission interval is adjusted to when the user stooped ambulating? Or is it a new second value?
Claim 3 recites the limitation "the second value" in lines 9-10. It is unclear and indefinite to which second value is referring to? ? Is it the same value as the second value that the transmission interval is adjusted to when the user stooped ambulating? Or is it referring to the second value of same claim 3 line 6?



Notes for the Clarity of the prosecution:
Claims 1 and 4 recites the limitation "the adjusted transmission interval" in lines 16-17, and claim 5 recites the limitation "the adjusted transmission interval" in lines 17-18. Upon closer examination, however, the Examiner confirms the limitation is reasonably clear. In the prior limitation, only one adjustment ever occurs because the recited conditions are mutually exclusive- either the user is ambulating or the user is not ambulating.  Thus, the singular adjustment that occurs is to either the first OR the second value dependent upon the condition that is fulfilled- the ambulating or not. So, the limitations are clear and definite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US2008/0062291A1) hereafter Sako, in view of Matsuoka et al. (JPH10221426A) hereafter Matsuoka, and further in view of Amir (Patent US9589462B1).
Regarding claim 1, Sako discloses a measuring device comprising: 
at least one processor (fig 3:10, par[0080]: A system controller 10 is a microcomputer that includes, for instance, a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), a nonvolatile memory section, and an interface section) configured to: 
acquire a measurement result obtained by measuring a 5quantity related to biological information on a user using a first sensor (fig 3:22, par[0124], [0125]: The biological sensor 22 technically equivalent to a first sensor, that detects biological information about the user. For example, the biological sensor 22 is a sensor for detecting heartbeat information, pulse information, perspiration information, brain wave information, galvanic skin reflex (GSR) information, body temperature information, blood pressure information, or respiratory activity information. The visual sensor 19, acceleration sensor 20, gyro 21, biological sensor 22, and input section 17 acquire the information about the motion or physical status of the user who wears the image pickup apparatus 1 (user information) and supply the acquired information to the system controller 10); 
determine whether the user is ambulating or has 10stopped ambulating, by measuring a quantity
related to activity information on the user using a second sensor (fig 3:20-21, par[0166], [0324]: the acceleration sensor 20 and gyro 21 technically equivalent to second sensors, that may be used, for instance, to judge whether the user is at a standstill (not walking), walking, or running technically equivalent to the motion of ambulating or not ambulating as equivalent to determining whether the user is walking or stopping walking by measuring an amount related to activity information of the user using a second sensor, as the Applicant discloses in page 7 of the specification the Applicant discloses . The acceleration sensor 20 and gyro 21 may also be used, for instance, to detect that the user has seated himself/herself from a standing position or has stood up).
Sako does not explicitly disclose the measuring device comprising: generate a one-way communication packet including the acquired measurement result; adjust a transmission interval to a first value when it is determined that the user is ambulating, and adjust the transmission interval to a second value smaller than 15the first value when it is determined that the user has stopped ambulating; and transmit the packet at the adjusted transmission interval.
Matsuoka discloses a measuring device comprising: 
adjust a transmission interval to a first value when it is determined that the user is ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.), and 
adjust the transmission interval to a second value when it is determined that the user has stopped ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.); and 
transmit the packet at the adjusted transmission interval (fig 1:1, 13; par[0031], [0037]: a process to receive location information from the transmitter 11 that is worn by the elderly 2 at step S54. This means that if the current location information of the transmitter 11 transmitting circuit 24 power is supplied to the by elderly 2 of (are also added ID number information) is transmitted to the search management center 1 via a public telephone line 12 to, and receives the telephone signal (i.e., capture information by receiving an incoming) is intended).
One of ordinary skill in the art would be aware of both the Sako and the Matsuoka references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the feature of adjusting the transmission intervals as disclosed by Matsuoka to gain the functionality of reducing power consumption, and aiming to provide a measuring information device and a mobile search system capable of reducing the battery consumption.
Sako in view of Matsuoka discloses the claimed invention as the concept of adjusting the transmission interval with a first value that is different than a second value except for a second value smaller than 15the first value.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the optimum values of having a second value smaller than the first value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Sako in view of Matsuoka does not explicitly disclose the measuring device comprising: generate a one-way communication packet including the acquired measurement result.
	Amir discloses the measuring device comprising: generate a one-way communication packet including the acquired measurement result (col 3 ln 26-37, col 4 ln 57-64, col 5 ln 37-41: CCX-compatible systems generally provide a one-directional communication protocol. One-directional protocols are relatively more power efficient than standard Wi-Fi and allow for relatively longer battery life and/or smaller batteries).
One of ordinary skill in the art would be aware of the Sako, Matsuoka and Amir references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the one-way communication packet feature as disclosed by Amir to gain the functionality of reducing power consumption, conserving battery life of a measuring information device, and providing data delivery with enhanced probability of success using a middleware that allows users of Cisco-compatible network equipment to benefit from extensions developed by third-party developers.

Regarding claim 4, Sako discloses a transmission method performed by a measuring device configured to obtain a measurement result by measuring a quantity related to biological information on a user using a first sensor (fig 3:22, par[0124], [0125]: The biological sensor 22 technically equivalent to a first sensor, that detects biological information about the user. For example, the biological sensor 22 is a sensor for detecting heartbeat information, pulse information, perspiration information, brain wave information, galvanic skin reflex (GSR) information, body temperature information, blood pressure information, or respiratory activity information. The visual sensor 19, acceleration sensor 20, gyro 21, biological sensor 22, and input section 17 acquire the information about the motion or physical status of the user who wears the image pickup apparatus 1 (user information) and supply the acquired information to the system controller 10), the transmission method comprising: 
determining whether the user is ambulating or has 10stopped ambulating, by measuring a quantity related to activity information on the user using a second sensor (fig 3:20-21, par[0166], [0324]: the acceleration sensor 20 and gyro 21 technically equivalent to second sensors, that may be used, for instance, to judge whether the user is at a standstill (not walking), walking, or running technically equivalent to the motion of ambulating or not ambulating as equivalent to determining whether the user is walking or stopping walking by measuring an amount related to activity information of the user using a second sensor, as the Applicant discloses in page 7 of the specification the Applicant discloses . The acceleration sensor 20 and gyro 21 may also be used, for instance, to detect that the user has seated himself/herself from a standing position or has stood up).
Sako does not explicitly disclose the transmission method comprising: generating a one-way communication packet including the acquired measurement result; adjusting a transmission interval to a first value when it is determined that the user is ambulating, and adjust the transmission interval to a second value smaller than 15the first value when it is determined that the user has stopped ambulating; and transmitting the packet at the adjusted transmission interval.
Matsuoka discloses the transmission method comprising: 
adjusting a transmission interval to a first value when it is determined that the user is ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.), and 
adjusting  the transmission interval to a second value when it is determined that the user has stopped ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.); and 
transmitting the packet at the adjusted transmission interval (fig 1:1, 13; par[0031], [0037]: a process to receive location information from the transmitter 11 that is worn by the elderly 2 at step S54. This means that if the current location information of the transmitter 11 transmitting circuit 24 power is supplied to the by elderly 2 of (are also added ID number information) is transmitted to the search management center 1 via a public telephone line 12 to, and receives the telephone signal (i.e., capture information by receiving an incoming) is intended).
One of ordinary skill in the art would be aware of both the Sako and the Matsuoka references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the feature of adjusting the transmission intervals as disclosed by Matsuoka to gain the functionality of reducing power consumption, and aiming to provide a measuring information device and a mobile search system capable of reducing the battery consumption.
Sako in view of Matsuoka discloses the claimed invention as the concept of adjusting the transmission interval with a first value that is different than a second value except for a second value smaller than 15the first value.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the optimum values of having a second value smaller than the first value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Sako in view of Matsuoka does not explicitly disclose the transmission method comprising: generate a one-way communication packet including the acquired measurement result.
Amir discloses the transmission method comprising: generating a one-way communication packet including the acquired measurement result (col 3 ln 26-37, col 4 ln 57-64, col 5 ln 37-41: CCX-compatible systems generally provide a one-directional communication protocol. One-directional protocols are relatively more power efficient than standard Wi-Fi and allow for relatively longer battery life and/or smaller batteries).
One of ordinary skill in the art would be aware of the Sako, Matsuoka and Amir references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the one-way communication packet feature as disclosed by Amir to gain the functionality of reducing power consumption, conserving battery life of a measuring information device, and providing data delivery with enhanced probability of success using a middleware that allows users of Cisco-compatible network equipment to benefit from extensions developed by third-party developers.

Regarding claim 5, Sako discloses a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a method comprising: 
measurement result being obtained by measuring a quantity related to biological information on a user using a first sensor (fig 3:22, par[0124], [0125]: The biological sensor 22 technically equivalent to a first sensor, that detects biological information about the user. For example, the biological sensor 22 is a sensor for detecting heartbeat information, pulse information, perspiration information, brain wave information, galvanic skin reflex (GSR) information, body temperature information, blood pressure information, or respiratory activity information. The visual sensor 19, acceleration sensor 20, gyro 21, biological sensor 22, and input section 17 acquire the information about the motion or physical status of the user who wears the image pickup apparatus 1 (user information) and supply the acquired information to the system controller 10); 
determining whether the user is ambulating or has stopped ambulating, by measuring a quantity related to activity information on the user using a second sensor(fig 3:20-21, par[0166], [0324]: the acceleration sensor 20 and gyro 21 technically equivalent to second sensors, that may be used, for instance, to judge whether the user is at a standstill (not walking), walking, or running technically equivalent to the motion of ambulating or not ambulating as equivalent to determining whether the user is walking or stopping walking by measuring an amount related to activity information of the user using a second sensor, as the Applicant discloses in page 7 of the specification the Applicant discloses . The acceleration sensor 20 and gyro 21 may also be used, for instance, to detect that the user has seated himself/herself from a standing position or has stood up).
Sako does not explicitly disclose the method comprising: generating a one-way communication packet including the acquired measurement result; adjusting a transmission interval to a first value when it is determined that the user is ambulating, and adjust the transmission interval to a second value smaller than 15the first value when it is determined that the user has stopped ambulating; and transmitting the packet at the adjusted transmission interval.
Matsuoka discloses the method comprising: 
adjusting a transmission interval to a first value when it is determined that the user is ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2-4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.), and 
adjusting  the transmission interval to a second value when it is determined that the user has stopped ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.); and 
transmitting the packet at the adjusted transmission interval (fig 1:1, 13; par[0031], [0037]: a process to receive location information from the transmitter 11 that is worn by the elderly 2 at step S54. This means that if the current location information of the transmitter 11 transmitting circuit 24 power is supplied to the by elderly 2 of (are also added ID number information) is transmitted to the search management center 1 via a public telephone line 12 to, and receives the telephone signal (i.e., capture information by receiving an incoming) is intended).
One of ordinary skill in the art would be aware of both the Sako and the Matsuoka references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the feature of adjusting the transmission intervals as disclosed by Matsuoka to gain the functionality of reducing power consumption, and aiming to provide a measuring information device and a mobile search system capable of reducing the battery consumption.
Sako in view of Matsuoka discloses the claimed invention as the concept of adjusting the transmission interval with a first value that is different than a second value except for a second value smaller than 15the first value.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the optimum values of having a second value smaller than the first value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Sako in view of Matsuoka does not explicitly disclose the method comprising: generate a one-way communication packet including the acquired measurement result.
Amir discloses the method comprising: generating a one-way communication packet including the acquired measurement result (col 3 ln 26-37, col 4 ln 57-64, col 5 ln 37-41: CCX-compatible systems generally provide a one-directional communication protocol. One-directional protocols are relatively more power efficient than standard Wi-Fi and allow for relatively longer battery life and/or smaller batteries).
One of ordinary skill in the art would be aware of the Sako, Matsuoka and Amir references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the one-way communication packet feature as disclosed by Amir to gain the functionality of reducing power consumption, conserving battery life of a measuring information device, and providing data delivery with enhanced probability of success using a middleware that allows users of Cisco-compatible network equipment to benefit from extensions developed by third-party developers.

2.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Matsuoka and Amir, and further in view of Matsuno et al. (US2015/0119726A1) hereafter Matsuno.
Regarding claim 2, Sako in view of Matsuoka and Amir discloses the measuring device according to claim 1, wherein the at least one processor is further configured to: 
adjust, when it is determined that the user has stopped ambulating (Matsuoka fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.), and adjust the transmission interval in a second time frame to the second value (Matsuoka fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.).
Sako in view of Matsuoka and Amir does not explicitly disclose the measuring device, wherein the at least one processor is further configured to: access information on a first time frame, the first time frame being a time frame in which the user is scheduled to be sleeping; the transmission interval in the first time frame to a third value greater than the second value, and the second time frame being different from the first time frame.
Matsuno discloses the measuring device, wherein the at least one processor is further configured to: access information on a first time frame, the first time frame being a time frame in which the user is scheduled to be sleeping (par[0042], [0043], [0057]: The activity status estimation module 203 is configured to estimate the activity status of a user who wears the wearable device 11 based on the features calculated based on biomedical data acquired by the biomedical data acquisition module 201. It is assumed in the first embodiment that the user's activity status estimated by the activity status estimation module 203 includes "Sleeping". the transmission controller 204 controls a timing (interval) of transmitting biomedical data in accordance with the user's activity status estimated by the activity status estimation module 203), the transmission interval in the first time frame to a third value (par[0058], [0085]: When the user is "Sleeping," biomedical data is likely to change to a small extent.  Therefore, when the user's activity status estimated by the activity status estimation module 203 is "Sleeping," a period (referred to as a first period hereinafter) is set to make an acquisition interval longer than the acquisition interval of biomedical data when the after-mentioned user is awake ("Moving" and "Exercising"). That is, in the case where the user's activity status estimated by the activity status estimation module 203 is "Sleeping," when the first period passes after object biomedical data is acquired in block B12, the biomedical data acquisition module 201 determines that it is a timing of acquiring the next biomedical data in block B17. This makes it possible to widen the acquisition interval of biomedical data as compared with when the user's activity status is "Moving" and "Exercising,"), the third value greater than the second value (fig 4:B5; par[0042], [0061]: Technically the user's activity status estimated by the activity status estimation module 203 includes 3 different levels motions that are categorized from slow motion to higher motion, "Sleeping," to "Moving" and ending with "Exercising.", wherein the “moving” is mapped and technically equivalent to a user not ambulating, and the “Exercising” is mapped and technically equivalent to a user ambulating. That is, in the case where the user's activity status estimated by the activity status estimation module 203 is "Sleeping," when the variation of object biomedical data exceeds a threshold, the transmission controller 204 determines that it is a timing of transmitting the object biomedical data in block B5.  This makes it possible to widen the transmission interval of biomedical data and to reduce the number of times of transmitting biomedical data, since the object biomedical data is transmitted to the server 12 only when the variation of the object biomedical data exceeds a threshold ), the second time frame being different from the first time frame (fig 4:B5, par[0058], [0061]: Also, when the user is "Moving," herein technically to the second level of motion “Not ambulating” it is likely that the variation of biomedical data is greater than when "Sleeping" but is smaller than when "Exercising.").
One of ordinary skill in the art would be aware of the Sako, Matsuoka, Amir and Matsuno references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the sleeping feature as disclosed by Matsuno to gain the functionality of a system to save power is necessary to allow the measuring device to operate for extended periods by widening the transmission interval of data and to reduce the number of times of transmitting data, since the object data is transmitted to the server 12 only when the variation of the object data exceeds a threshold.

Regarding claim 3, Sako in view of Matsuoka and Amir discloses the measuring device according to claim 1, wherein the at least one processor is further configured to: adjust the transmission interval to the first value when it is determined that the user is ambulating (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.), adjust the transmission interval to a second value smaller than the first value when it is determined that the user has stopped ambulating and the user is not sleeping (fig 4:S20; par[0034], [0035]: The movement of the elderly 2 with a set speed will determine if the elderly herein user is ambulating or not ambulating. Set speed is set to, for example, per hour 10km. This corresponds to the case where the riding in a vehicle such as a bicycle from walking. In the case of walking, it is because it is about an hour 2~4km.  Or stand stopped and are, in the case such as sitting on a bench in the park, speed is close to 0km. If the movement of elderly 2 is less than set speed, the operation returns to step S14. when the movement of elderly 2 is equal to or greater than the set speed, changing the transmission interval proceeds to step S22. This transmission interval set initially (e.g., every five minutes) more closely spaced to change (for example, every 2 minutes) is intended to. When going through the step S22, the operation returns to step S step S14.).
Sako in view of Matsuoka and Amir does not explicitly disclose the measuring device wherein the at least one processor is further configured to: determine whether or not the user is sleeping; and adjust the transmission interval to a third value greater than the second value when it is determined that the user is sleeping.
Matsuno discloses the measuring device wherein the at least one processor is further configured to: determine whether or not the user is sleeping (fig 3:203, par[0042], [0056]: The activity status estimation module 203 is configured to estimate the activity status of a user who wears the wearable device 11 based on the features calculated based on biomedical data acquired by the biomedical data acquisition module 201. It is assumed in the first embodiment that the user's activity status estimated by the activity status estimation module 203 includes "Sleeping"); adjust the transmission interval to a third value (par[0058], [0085]: When the user is "Sleeping," biomedical data is likely to change to a small extent.  Therefore, when the user's activity status estimated by the activity status estimation module 203 is "Sleeping," a period (referred to as a first period hereinafter) is set to make an acquisition interval longer than the acquisition interval of biomedical data when the after-mentioned user is awake ("Moving" and "Exercising"). That is, in the case where the user's activity status estimated by the activity status estimation module 203 is "Sleeping," when the first period passes after object biomedical data is acquired in block B12, the biomedical data acquisition module 201 determines that it is a timing of acquiring the next biomedical data in block B17. This makes it possible to widen the acquisition interval of biomedical data as compared with when the user's activity status is "Moving" and "Exercising,") greater than the second value when it is determined that the user is sleeping (fig 4:B5; par[0042], [0061]: Technically the user's activity status estimated by the activity status estimation module 203 includes 3 different levels motions that are categorized from slow motion to higher motion, "Sleeping," to "Moving" and ending with "Exercising.", wherein the “moving” is mapped and technically equivalent to a user not ambulating, and the “Exercising” is mapped and technically equivalent to a user ambulating. That is, in the case where the user's activity status estimated by the activity status estimation module 203 is "Sleeping," when the variation of object biomedical data exceeds a threshold, the transmission controller 204 determines that it is a timing of transmitting the object biomedical data in block B5.  This makes it possible to widen the transmission interval of biomedical data and to reduce the number of times of transmitting biomedical data, since the object biomedical data is transmitted to the server 12 only when the variation of the object biomedical data exceeds a threshold ).
One of ordinary skill in the art would be aware of the Sako, Matsuoka, Amir and Matsuno references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Sako to implement the sleeping feature as disclosed by Matsuno to gain the functionality of a system to save power is necessary to allow the measuring device to operate for extended periods by widening the transmission interval of data and to reduce the number of times of transmitting data, since the object data is transmitted to the server 12 only when the variation of the object data exceeds a threshold.

Conclusion
US2018/0092536A1 to Sander discloses FIG. 3A. that represents the data collection/transmission rate for each exoskeleton activity.  In this representation, very little data is collected/transmitted when the exoskeleton is not being worn (as shown at 300), whereas more data is collected/transmitted when the exoskeleton is worn by a person in a sitting position (as shown at 305).  Increasingly large amounts of data are collected and transmitted as the exoskeleton is used for increasingly complicated activities, such as standing (310), walking slowly (315), walking quickly (320), standing up from a seated position (325) and sitting down from a standing position (330), ultimately reaching the highest rate of data collection/transmission when the exoskeleton is performing a very complicated activity, which is shown in FIG. 3A as ascending stairs (335).
US2016/0335861A1 to Shimura discloses in FIG. 2 starts "weeping", the person A starts "standing", and the behavior of "standing" of the person A is finished before "weeping" of the person B is finished.  In this case, if transmission of the behavior information is started at a time point when the person B starts the behavior of "weeping", it becomes impossible to transmit the behavior information of "standing" of the person A until the behavior of "weeping" is finished.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685